Citation Nr: 0216528	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  98-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in July 1998.  The 
issue in July 1998 was whether or not new and material 
evidence had been submitted to reopen a previously denied 
claim for PTSD.  The Board determined that the case was 
reopened, but then remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review. 


FINDINGS OF FACT

1.  The veteran had service in Vietnam from August 1969 to 
September 1970; he did not participate in combat. 

2.  The veteran's claimed stressors include: 1) flying on 
helicopters to deliver supplies and pick up body bags, 
sometimes under enemy fire, 2) killing enemy soldiers while 
on guard duty, 3) seeing a comrade named [redacted] accidentally 
set himself on fire, 4) finding two Thai soldiers whose heads 
had nearly been severed, 5) having a building blow up either 
just a few feet from him or right after he walked out of it 
on his first day in Vietnam, and 6) having a Captain [redacted] go 
on a mission and never return.  

3.  The occurrence of the veteran's claimed stressors either 
cannot be verified, or the veteran's participation in the 
events has not been established.  

4.  The most recent VA examination by a board of two 
examiners did not reach a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He notes that he served in Vietnam with a 
helicopter unit, and that he worked in petroleum supply and 
maintenance.  The veteran argues that although he did not 
have a military occupational specialty that generally denotes 
participation in combat, he was still involved in several 
incidents that would qualify as stressors sufficient to 
support a diagnosis of PTSD.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159) (VCAA).  The Board finds that 
these duties have both been met.  

The RO contacted the veteran by letters in July 1993, 
November 1997, August 1998, and August 1999, and notified him 
that it was his responsibility to provide a list of stressors 
and pertinent information related to his claimed stressors.  
The veteran's personnel records have been obtained.  The RO 
has attempted to verify the veteran's claimed stressors on 
multiple occasions by contacting the Department of the Army 
and U.S Armed Services Center for Research of Unit Records.  
The history of the veteran's unit for the period during the 
veteran's service in Southeast Asia has been obtained, as 
well as other appropriate unit records.  The RO contacted the 
veteran by letters dated August 1993 and August 1998, and 
asked that he identify all sources of medical treatment 
concerning his claimed PTSD.  The August 1998 letter 
indicated that records from VA sources would be obtained, but 
that the veteran should return the provided release forms for 
sources of private medical treatment.  The veteran received 
timely notice of the decision on appeal, and he has been 
provided with a Statement of the Case and Supplemental 
Statements of the Case that contain the laws and regulations 
concerning his claim, and an explanation of the reasons and 
bases for the denial of his claim, which also indicated what 
evidence was needed to prevail.  The September 2001 
Supplemental Statement of the Case in particular contained a 
lengthy and detailed discussion of pertinent laws and 
regulations, decisions of the United States Court of Appeals 
for Veterans Claims (Court), and the specific reasons for the 
denial of the veteran's claim.  The Board must conclude that 
the duties to notify and assist have been completed, and that 
the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any "error" to the veteran resulting from this decision 
does not affect the merits of his claim or substantive 
rights, for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of [38 
C.F.R.] § 3.1(y) of this part will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed stressor.  38 C.F.R § 3.304(f) (as in effect 
prior to March 7, 1997).

Service connection for PTSD required medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evaluation, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardship's 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99 (October 18, 1999), the General Counsel 
of the VA concluded that the phrase "combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) required "that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that VA is not required to accept the veteran's 
assertions that he was in combat.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

The veteran's personnel records show that he arrived in 
Vietnam on August 8, 1969, and left on September 22, 1970.  
He served in Vietnam with Company B of the 228th Battalion of 
the 1st Cavalry.  The veteran's military occupational 
specialty was a petroleum supply specialist.  His awards and 
decorations included the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  

The veteran's service medical records are negative for 
evidence of a psychiatric disability.  His September 1970 
discharge examination states that the psychiatric evaluation 
was normal.  

The initial post service medical evidence of treatment for a 
psychiatric disability is contained in April 1993 VA 
treatment records.  The veteran was noted to have served in 
Vietnam from 1969 to 1970.  After an examination, the 
examiner stated that the veteran seemed to have many of the 
symptoms of PTSD, and was in need of treatment.  

May 1993 VA treatment records show that the veteran 
complained of anxiety and PTSD.  He was noted to be angry and 
depressed.  

The veteran submitted a letter in September 1993 describing 
the incidents in service he believed served as stressors and 
led to the development of PTSD.  He stated that he served in 
Vietnam, and that he worked on Chinook helicopters.  He would 
fly in the helicopters when told to do so, and would 
sometimes help pick up body bags that held the remains of 
soldiers who were killed in action.  He could not see inside 
the bags, but could tell that the bodies were not intact, 
which disturbed him.  He also stated that a company 
commander, Captain [redacted], did not return from a mission.  His 
base was also hit by the enemy on many occasions.  

The veteran was afforded a VA psychiatric examination in 
December 1993.  He was said to have a history of service in 
Vietnam.  The veteran also had established diagnoses of 
schizophrenia and drug abuse, which he denied.  The claims 
folder was reviewed but was non-contributory.  The veteran 
claimed that all of his problems started after service.  He 
had served as a supply clerk, but would travel in the 
helicopters helping with the supplies when needed.  The 
veteran reported that his stressors included picking up body 
bags, seeing wounded soldiers, and killing a enemy soldier 
while on guard duty.  He also reported that a helicopter blew 
up after he had gotten out of it, and that a hospital was 
blown up just after he had left it.  The veteran had his head 
down and seemed to be crying during this portion of the 
interview.  After a review of the veteran's work history, 
symptoms and a mental status examination, the diagnostic 
impression was mild PTSD, and major depression with alcohol 
abuse.  In the remarks following the diagnosis of PTSD, the 
examiner stated that the events that impacted the veteran 
included killing several of the enemy while on guard duty, 
putting dead soldiers in body bags, and the involvement in 
the two explosions.  

The veteran underwent a VA psychological evaluation in 
January 1994.  He stated he had flown around in helicopters 
picking up and dropping off supplies all over Vietnam.  He 
recalls friends that did not return from the war, experiences 
of loading body bags and receiving fire, and crawling low 
into bunkers.  The veteran's medical and psychosocial history 
were reviewed.  He underwent psychological testing, but the 
data produced was invalid, and therefore inappropriate for 
interpretation.  Following mental status examination, the 
diagnosis was PTSD, delayed onset, and dysthymia, late onset.  
The examiner added that while the test data was of highly 
suspect validity, he was of the opinion that the information 
gathered at the examination would support a diagnosis of 
PTSD.  

VA treatment records dated March 1994 to October 1995 are 
contained in the claims folder.  These show treatment for 
several disabilities, and reflect that the veteran was 
followed at the mental health clinic for PTSD.  

The veteran was hospitalized for stabilization of alcohol in 
a VA facility in July 1994.  The discharge diagnoses were 
alcohol dependence, and PTSD.  He was readmitted to a VA 
hospital from July 1994 to August 1994 seeking help with 
alcohol dependency.  He was to be seen for treatment of PTSD 
issues after his alcohol treatment.  The diagnoses at 
discharge were alcohol dependency and PTSD.  

The veteran was hospitalized to address PTSD and substance 
abuse issues at a VA facility from December 1994 to March 
1995.  The diagnoses at discharge included PTSD, and alcohol 
dependency in partial remission.  The etiology of the PTSD 
was not discussed.  

In an October 1995 letter, the veteran supplied more 
information concerning his claimed stressors.  His first 
stressor was being exposed to enemy bombardment his first day 
in Vietnam, which frightened him.  The second stressor was 
flying to pick up body bags on two occasions.  The third 
stressor involved a Sergeant [redacted] from Company A.  While 
the veteran was working on the flight line with him, some 
fuel on a fuel pump ignited, which also caught the sergeant's 
leg caught on fire.  The sergeant began to run, and the 
veteran was unsure of what to do.  He tried to run after the 
sergeant, but someone else caught him first and put the fire 
out.  The sergeant then asked the veteran in an accusing 
manner why he did not put the fire out himself.  For the 
fourth and final stressor, the veteran said he spent a night 
on guard duty during which there was some incoming fire.  Two 
Thai soldiers attached to his unit were found the next 
morning with their throats cut so severely their heads were 
almost severed.  

The veteran submitted an additional letter concerning his 
claimed stressors in November 1997.  He noted that his unit 
was B Company, 228th, 1st Cavalry Air Mobile.  The only name 
he could remember was Captain [redacted].  He stated that a lot of 
incoming fire had been received while he was in Vietnam.  

The U.S. Armed Services Center for Research of Unit Records 
responded to a request for assistance in verifying the 
veteran's alleged stressors in April 1998.  They provided 
available unit records for the 228th Aviation Battalion for 
the period from 1969 to 1970.  These records revealed the 
units locations, missions, operations, and significant events 
during the reporting period.  These records did not 
specifically describe any of the incidents listed by the 
veteran as a claimed stressor.  There were no reports of 
enemy shelling of their base.  The report for the year 1970 
notes that there had been no accidents during the year.  

A letter concerning his claimed stressors was received from 
the veteran in September 1998.  He said that he had not 
stepped out of the hospital before it was attacked in 1969.  
He had actually just left the mess hall next door when the 
attack began.  The veteran said that they stayed in bunkers 
without weapons until the attack ceased.  He further added 
that the accident in which another man's leg had ignited 
occurred because an incoming round caused him to drop the 
fuel hose.  Finally, the veteran said that he had never put 
bodies in a body bag, but he did help load the bags with the 
bodies into a helicopter.  

Additional information was received from the U.S. Armed 
Services Center for Research of Unit Records in April 1999.  
They stated that morning reports show that the veteran was 
assigned to Company B, 228th Aviation Battalion.  The letter 
said that available U.S. Army records list attacks at the 
base area locations of the 228th Aviation Battalion in 1969 
and 1970.  Furthermore, morning reports from Company A 
included an individual with the last name [redacted].  However, 
this person was not listed on available Army casualty data.  
Finally, the letter stated that most Vietnam veterans 
performed guard duty during their tour.  It could not be 
verified that the veteran had performed grave registration, 
and the only duty that could be verified was that the veteran 
was a petroleum storage specialist assigned to an aviation 
unit during his Vietnam tour.  A review of the unit history 
for 1969 showed that there had not been an aircraft accident 
during this period.  

A final report was received from the U.S. Armed Services 
Center for Research of Unit Records in April 2000.  This 
report stated that there had been a sapper attack on a 
convalescent center at Cam Ranh Bay on August 7, 1969.  In 
addition, morning reports from Company C, 228th Aviation 
Battalion verified that a Captain [redacted] went missing, and his 
body was recovered on September 12, 1970.  

At an August 2001 private psychological examination, the 
veteran's VA hospital records and psychological testing were 
reviewed, and previous diagnoses of PTSD were noted.  The 
examiner added that the veteran's PTSD symptoms underwent an 
intense reawakening as a direct consequence of traumatic 
industrial injuries, and the events of September 11, 2001.  
In summary, the psychologist stated that to the best of his 
judgment, the veteran's pre-existing PTSD had been severely 
exacerbated by his industrial injuries.  He was at risk for 
rapid and progressive psychological decompensation.  

In an October 2001 memorandum from the RO rating specialist 
to the VA examiners and the Board, it was noted that the 
veteran's records showed that he was stationed in Southeast 
Asia from August 4, 1969, to September 14, 1970.  The list of 
stressors supplied by the veteran included 1) flying on 
helicopters to deliver supplies and pick up body bags, 
sometimes under enemy fire, 2) killing enemy soldiers, 3) 
seeing a comrade named [redacted] accidentally set himself on 
fire, 4) finding two Thai soldiers whose heads had nearly 
been severed, 5) having a building blow up either just a few 
feet from him or right after he walked out of it on his first 
day in Vietnam, and 6) having a Captain [redacted] go on a mission 
and never return.  The rating specialist noted that the 
veteran's records do not show the award of any Purple Heart, 
Air Medal, Army Commendation Medal with a "V" device, or 
other decoration indicative of direct and personal 
involvement in combat with the enemy.  They did show that he 
was assigned to Company B of the 228th Aviation Battalion 
from August 8, 1969, to September 14, 1970, which is when he 
started to return to the United States.  Although other 
companies of the 228th Aviation Battalion did get combat 
decorations or citations, Company B received citations for 
support activities only.  The rating specialist stated that 
the first stressor could not be verified because the veteran 
did not receive an Air Medal, and it could only be verified 
that he worked as a petroleum storage specialist.  The second 
stressor could not be verified because the veteran did not 
have any individual combat medals.  The third stressor could 
not be verified because while a [redacted] was assigned to 
Company A of the 228th, he was not listed as a casualty of 
any kind.  The veteran did not supply sufficient detail to 
verify the fourth stressor.  The fifth and sixth stressors 
were partially verified, in that a convalescent center at Cam 
Ranh Bay was attacked on the fourth day the veteran was in 
Vietnam, and one day before he reached his unit, and in that 
a Captain [redacted] of Company C was found dead and returned to 
base two days before the veteran left the unit.  However, the 
veteran's claim to have been near the hospital explosion was 
not corroborated, nor was any relationship between the 
veteran and Captain [redacted].  

The veteran was afforded VA examinations by a board of two 
examiners in March 2002.  He was seen separately by each 
examiner.  The first examiner reviewed the veteran's claims 
folder and military records.  Several of the veteran's 
claimed stressors were noted.  These included the veteran's 
reports of handling body bags, the incident in which Captain 
[redacted] failed to return from a mission, the incident in which 
another man's leg had caught fire, his report of finding two 
dead Thai soldiers, the time in which he stepped out of a 
helicopter just before it exploded, and the incident in which 
a hospital exploded shortly after he had left.  The veteran 
denied ever being involved in direct combat situations.  The 
veteran reported depression, nightmares, and flashbacks of 
these incidents, and he also reported flashbacks of killing 
people while on guard duty.  The veteran's previous 
examinations and earlier diagnoses of PTSD were reviewed.  
Following the mental status examination, the diagnostic 
assessment included dysthymia, alcohol dependence, and 
paranoid personality disorder.  The examiner stated that the 
veteran appeared to be suffering from chronic irritability 
and depression, which the veteran dated back to his time in 
Vietnam.  However, PTSD could not be diagnosed, since the 
only verified historical details of the report provided by 
the U.S. Armed Services Center for Research of Unit Records, 
the service medical and administrative records, some of the 
psychological testing, and hospitalizations were based on his 
self reporting.  Due to the veteran's continued alcohol 
usage, separating the extent of depression versus PTSD, 
versus substance induced mood disorder was difficult to 
determine.  

The second March 2002 VA examiner reviewed the veteran's 
claims folder prior to the examination.  He stated that the 
veteran worked primarily with petroleum and fueling 
helicopters during service, although he also said he traveled 
with supply ships during his first six months in Vietnam.  He 
did not experience any combat related injuries, but reports 
he was in the combat zone for 14 months.  He denied any 
psychiatric treatment during service.  The first issue that 
he stated was stressful was incoming fire from the enemy 
while on the flight line.  He also described the incident in 
which another man was injured in a fire.  The veteran also 
described his first night in Vietnam, when he experienced 
incoming fire, but did not have a weapon.  He said that a 
hospital was bombarded during this attack.  The examiner 
noted that his current account of this incident was somewhat 
different from those he had given in the past.  The veteran 
also reported body bags as being stressful.  The examiner 
said that in terms of psychological distress during the 
evaluation, the veteran sounded as if he was crying, but did 
not produce any tears.  The only physiological response seen 
during the evaluation was that the veteran would look at the 
floor instead of looking straight ahead when describing his 
stressors.  A note indicates that the findings and 
conclusions of the first examiner were agreed upon.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The Board finds that the veteran did not engage in combat 
during active service.  The veteran denied involvement in any 
direct combat situations at the March 2002 VA examination.  
His personnel records are negative for any decoration or 
award that would signify combat.  The only duty of the 
veteran's that has been verified by the U.S. Armed Services 
Center for Research of Unit Records was as a petroleum 
storage specialist.  These records do note that the bases for 
the veteran's unit were attacked at various times in 1969 and 
1970, and that most veterans performed guard duty at some 
point.  However, none of the unit histories or other records 
obtained in the attempts to verify the veteran's claimed 
stressors have tended to show that he was involved in combat.  
The evidence both for and against the veteran's involvement 
in combat is not in approximate balance, so that the benefit 
of the doubt cannot be given to the veteran.  Therefore, the 
Board must conclude that the veteran did not engage in combat 
with the enemy during service.  

As the veteran did not engage in combat during active 
service, there must be independent evidence to corroborate 
the veteran's statements as to the occurrence of his claimed 
stressors.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 
9 Vet. App. at 166 (1996). 

The Board finds that entitlement to service connection for 
PTSD is not warranted.  The evidence does not tend to show 
the occurrence of his claimed stressors.  Moreover, the most 
recent VA examinations did not render a diagnosis of PTSD.  

The Board notes that the only two stressors described by the 
veteran that have been partially verified are the death of 
Captain [redacted], and the attack on a hospital at Cam Ranh Bay.  
As for the stressor involving Captain [redacted], the Board notes 
that he was not in the same company as the veteran.  There is 
no indication that there was any relationship between the 
veteran and Captain [redacted].  In regard to the explosion of the 
hospital at Cam Ranh Bay, records show that a convalescence 
center was attacked there the day before the veteran arrived 
at his unit in Vietnam.  However, there is no verification 
that the veteran was involved in or witnessed the attack.  
The Board notes that there are inconsistencies in the way in 
which the veteran has described this stressor.  One of the 
March 2002 examiners also noted inconsistencies in the 
reporting of this event.  This stressor was not listed in the 
veteran's initial reply regarding his claimed stressors.  In 
December 1993, the veteran said he had just left the hospital 
before an explosion.  In September 1998, he indicated that he 
had not been in the hospital, but had just left the mess hall 
next door.  The Board must conclude that neither the stressor 
involving Captain [redacted] or the hospital explosion can be 
verified.  

The Board further notes that the March 2002 VA examinations 
did not find that the veteran currently has PTSD.  This 
examination was conducted by a Board of two VA examiners.  
They each agreed upon diagnoses of dysthymia, alcohol 
dependence, and paranoid personality disorder.  They also 
noted that all of the previous diagnoses had been based upon 
stressors obtained only through the veteran's self reporting.  
Therefore, they did not believe the evidence supported a 
diagnosis of PTSD.  At this juncture, the Board notes that 
neither examiner opined that but for a confirmed stressor, a 
diagnosis of PTSD would have been appropriate.  They 
determined that the more appropriate diagnosis was dysthymia.  
The only other examination report to discuss the veteran's 
claimed stressors and specifically relate a diagnosis of PTSD 
to these stressors was the December 1993 VA examination.  As 
this examination was conducted by a single examiner prior to 
the attempts to verify the veteran's claimed stressors had 
been completed, the Board believes that it is of lesser 
evidentiary value than the findings of the March 2002 VA 
board of two examiners.  Therefore, as the veteran's 
stressors cannot be verified, and as the most recent VA 
examination found that a diagnosis of PTSD cannot be 
rendered, the preponderance of the evidence is against the 
veteran's claim.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

